Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160955-6                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  STEVEN BRADLEY MacKENZIE,                                                                            Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160955
                                                                    COA: 346331
                                                                    Ingham CC: 18-000291-NM
  JONATHAN TOBY WHITE,
             Defendant-Appellee.
  _____________________________________/
  STEVEN BRADLEY MacKENZIE,
           Plaintiff-Appellant,
  v                                                                 SC: 160956
                                                                    COA: 347826
                                                                    Ingham CC: 18-000695-NM
  GREGORY J. CROCKETT,
             Defendant-Appellee.
  _____________________________________/

        On order of the Court, the application for leave to appeal the January 2, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2020
         a1019
                                                                               Clerk